Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
	Claims 1-8, 10-20 are allowed over prior art of record. 
	The following is an examiner's statement of reasons for allowance:
	The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach:
A power management system, comprising: a bus voltage controller coupled to the input power filter to detect a transient event Causing a surge in a load current drawn by the load and to alter, in response to detection of the transient event, an impedance of the variable impedance circuit to limit an input current flowing via the variable impedance circuit, thereby maintaining the voltage on the common power bus within a predefined range from the first voltage level; and
a voltage regulator coupled in series between the input power filter and the load, wherein the voltage regulator comprises: one or more phase converters; and an output capacitor coupled in parallel with the one or more phase converters as recited in claim 1.

A method comprising: detecting a transient event causing a surge in a load current drawn by a load coupled to an input power filter receiving a voltage from a common power bus via a voltage regulator comprising one or more phase converters and an output capacitor coupled in parallel with the one or more phase converters, wherein the input power filter comprises a variable impedance circuit coupled to an input capacitor, wherein the variable impedance circuit comprises comprising a an inductor coupled to the common power bus, an electronic switch coupled in series with the inductor, and an impedance element 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY NGUYEN whose telephone number is (571)272-2054. The examiner can normally be reached M-F 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent 





/DANNY NGUYEN/Primary Examiner, Art Unit 2836